 USDC IN/ND case 1:19-cv-00104-RLM document 24 filed 06/08/20 page 1 of 11


                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF INDIANA
                          FORT WAYNE DIVISION

TIFFANY L. GEPHART,                  )
                                     )
                  Plaintiff,         )
            v.                       )
                                     )
ANDREW SAUL,                         )      Cause 1:19-CV-104-RLM
Commissioner of Social Security      )
                                     )
                  Defendant.         )


                               OPINION AND ORDER

      Tiffany Gephart seeks judicial review of the final decision of the

Commissioner of Social Security’s decision denying her applications for disability

insurance benefits under the Social Security Act, 42 U.S.C. §§ 423 et seq. The

court has jurisdiction over this action pursuant to 42 U.S.C. §§ 405(g). The court

heard argument on June 1. For the reasons that follow, the court affirms the

Commissioner’s decision.

      Ms. Gephart was 19 years old on December 21, 1997, the alleged onset of

disability. She applied for benefits based on a variety of physical and mental

impairments, including infantile cerebral palsy, generalized anxiety, depression,

morbid obesity, and hypothyroidism. Her application was denied initially, upon

reconsideration, and after an administrative hearing in November of 2017. The

ALJ concluded at the hearing that, through the date last insured, Ms. Gephart

didn’t have an impairment or combination of impairments that significantly

limited her ability to perform basic work activities for 122 consecutive months,

and that, therefore, she didn’t have a severe impairment. Since the ALJ found
 USDC IN/ND case 1:19-cv-00104-RLM document 24 filed 06/08/20 page 2 of 11


that Ms. Gephart didn’t have a severe impairment, he found that she wasn’t

disabled. More specifically, the ALJ found that:

    Ms. Gephart last met the insured status requirement on March 31, 2007.
    As of the date last insured, Ms. Gephart has the following medically
     determinable impairments: cerebral palsy and left knee strain.
    Through the date last insured, Ms. Gephart didn’t have an impairment or
     combination of impairments that significantly limited her ability to
     perform basic work related activities for 12 months, and therefore did not
     have a severe impairment or combination of impairments. 20 C.F.R. Pt.
     404.1521 et seq.
    Ms. Gephart’s alleged generalized anxiety, depression, morbid obesity,
     hyperglycemia, and hypothyroidism were nonmedically determinable
     impairments through the date last insured.

[AR 15-19].
      The ALJ therefore concluded that Ms. Gephart wasn’t disabled within the

meaning of the Social Security Act, and wasn’t entitled to benefits. When the

Appeals Council denied her request for review, the ALJ's decision became the

final decision of the Commissioner of Social Security. Jones v. Astrue, 623 F.3d

1155, 1160 (7th Cir. 2010). This appeal followed.


      Ms. Gephart contends that the ALJ erred when he:

      (1) failed to apply SSR 83-20 to determine the onset of her disability;

      (2) evaluated her symptoms and limitations; and

      (3) evaluated the opinion evidence.

      The issue before the court isn’t whether Ms. Gephart is disabled, but

whether substantial evidence supports the ALJ’s decision that she isn’t. Scott v.

Astrue, 647 F.3d 734, 739 (7th Cir. 2011); Nelms v. Astrue, 553 F.3d 1093, 1097

(7th Cir. 2009). Substantial evidence means “such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion. Richardson

                                        2
 USDC IN/ND case 1:19-cv-00104-RLM document 24 filed 06/08/20 page 3 of 11


v. Perales, 402 U.S. 389, 401 (1971); Jones v. Astrue, 623 F.3d 1155, 1160 (7th

Cir. 2010). In reviewing the ALJ’s decision, the court can’t reweigh the evidence,

make independent findings of fact, decide credibility, or substitute its own

judgment for that of the Commissioner, Simila v. Astrue, 573 F.3d 503, 513 (7th

Cir. 2009); Powers v. Apfel, 207 F.3d 431, 434-435 (7th Cir. 2000), but it “will

conduct a critical review of the evidence, considering both the evidence that

supports, as well as the evidence that detracts from, the Commissioner’s

decision.” Briscoe v. Barnhart, 425 F.3d 345, 351 (7th Cir. 2005). The ALJ isn’t

required “to address every piece of evidence or testimony presented, but he must

provide a ‘logical bridge’ between the evidence and the conclusions so that [the

court] can assess the validity of the agency’s ultimate findings and afford the

claimant meaningful judicial review.” Jones v. Astrue, 623 F.3d at 1160.



                   1. Use of SSR 83-20 to determine onset date

      Social Security Ruling 83-20, which controlled at the time the ALJ heard

Ms. Gephart’s case, provides a framework by which an ALJ should determine

the onset date of a disability. Ms. Gephart argues that the ALJ erred by failing

to employ the analytical framework outlined in SSR 83-20 to determine the onset

date of her disability. SSR 83-20 only applies when the claimant is found to be

disabled, Schloesser v. Berryhill, 870 F.3d 712, 718 (7th Cir. 2017). and the ALJ

never found Ms. Gephart to be disabled. The ALJ didn’t err by not using the SSR

83-20 framework.




                                        3
 USDC IN/ND case 1:19-cv-00104-RLM document 24 filed 06/08/20 page 4 of 11


              2. Evaluation of Ms. Gephart’s symptoms and limitations

   (A) The ALJ didn’t make a general credibility determination rather than

      evaluating symptoms.

      Ms. Gephart asserts that the ALJ’s use of boilerplate language show a lack

of diligence and an inversion of the analytic process by deciding that she wasn’t

disabled then finding reasons to support that decision. Ms. Gephart cites to

Stark v. Colvin for the proposition that the ALJ’s use of the boilerplate language

indicated backwards reasoning. While the Stark opinion criticizes the ALJ’s use

of boilerplate language, the backwards reasoning that it found to be error was

that the ALJ had first determined the claimant’s residual functional capacity,

then determined the credibility of her testimony based on the residual functional

capacity. Stark v. Colvin, 813 F.3d 684, 688 (7th Circ. 2016). Ms. Gephart’s ALJ

used the boilerplate language, then continued on to describe why he didn’t credit

the testimony without reference to the residual functional capacity. The ALJ

didn’t substitute the boilerplate for “a proper, full-bodied explanation of why

credibility is lacking.” Hammerslough v. Berryhill, 758 F. App'x 534, 539 (7th

Cir. 2019).

   (B) The ALJ didn’t err by refraining from inferring that Ms. Gephart’s current
       level of function is an accurate representation of her historic ability to
       function.

      Ms. Gephart argues that because the ALJ found that she has cerebral

palsy, the ALJ should have inferred that her current limitations accurately reflect

her limitations before her “last insured” date. Ms. Gephart cites to the Centers

for Disease Control and Prevention and to SSA regulations that describe cerebral


                                        4
  USDC IN/ND case 1:19-cv-00104-RLM document 24 filed 06/08/20 page 5 of 11


palsy as a stable disease. The cited CDC webpage states that while cerebral palsy

is stable, “the exact symptoms can change over a person’s lifetime.” Centers for

Disease Control, What is Cerebral Palsy? (accessed on March 13, 2020 at

https://www.cdc.gov/ncbddd/cp/facts.html). The cited SSA regulation includes

in its definition of cerebral palsy that the “[d]eficits may become more obvious as

the person grows and matures over time.” 20 C.F.R. Part 404, Subpart P,

Appendix 1 § 11.00(L)(1). Ms. Gephart argues that the ALJ shouldn’t have

required evidence of her condition prior to the date last ensured because “[i]t

would have been more reasonable to infer that Ms. Gephart’s current level of

function was a fairly accurate representation of her historical ability to function.”

The court can’t review for what would have been more reasonable, but rather

must consider whether substantial evidence supported the ALJ’s decision. Ms.

Gephart had the burden of demonstrating that she was disabled as of the date

last insured. Jaquez v. Barnhart, No. 04 C 3103, 2005 U.S. Dist. LEXIS 21719,

at *16 (N.D. Ill. Sep. 1, 2005). The ALJ didn’t err in finding that she failed to meet

that burden.

   (C) The ALJ didn’t err in not seeking additional medical records.

      Ms. Gephart argues that the ALJ impermissibly served as a medical expert

when he said he needed documentation of the severity of her impairment up to

the date last insured and that, if the ALJ needed more medical records, he erred

by failing to get them. A claimant must demonstrate disability on or before the

date last insured to be eligible for disability insurance benefits. See 42 U.S.C. §

423(a)(1)(A), (c)(1). The burden is on the claimant to demonstrate that an


                                          5
 USDC IN/ND case 1:19-cv-00104-RLM document 24 filed 06/08/20 page 6 of 11


impairment is severe. Castile v. Astrue, 617 F.3d 923, 926 (7th Cir. 2010). At the

hearing, the ALJ asked Ms. Gephart’s representative about the lack of records,

and the representative told him that everything older than seven years was

destroyed. A claimant who is “represented by counsel” is presumed have made

her best case before the ALJ. Summers v. Berryhill, 864 F.3d 523, 527 (7th Cir.

2017). Ms. Gephart was represented by a doctor rather than an attorney. But

that doctor makes a practice of representing disability claimants as a non-

attorney representative. Ms. Gephart doesn’t argue that a different standard

applies because her representative wasn’t an attorney. Since Ms. Gephart’s

representative indicated to the ALJ that no additional records existed, the ALJ

didn’t err by not seeking out more records.

      Ms. Gephart also argues that the ALJ had failed to obtain medical records

from Ms. Gephart’s childhood or adolescence without discussing whether those

records were available. Ms. Gephart’s representative told the ALJ that the record

was complete and that there weren’t additional medical records for the ALJ to

consider. The ALJ wasn’t required to ignore the representative’s statement about

the absence of records and search for additional records from Ms. Gephart’s

childhood and adolescence.

   (D) The ALJ didn’t err in his treatment of the secondary manifestations of
       cerebral palsy.

      Ms. Gephart argues that the ALJ inadequately considered the secondary

manifestations of cerebral palsy when he dismissed her struggle with anxiety

and didn’t ask about her weight or pain before her date last insured. The ALJ

gave Ms. Gephart’s representative the opportunity to question her, and the
                                        6
 USDC IN/ND case 1:19-cv-00104-RLM document 24 filed 06/08/20 page 7 of 11


representative did. He asked Ms. Gephart many questions about her knee pain

and fear of falling but didn’t ask about her weight or pain unrelated to her knee.

A claimant who is “represented by counsel” is presumed have made her best case

before the ALJ. Ms. Gephart has identified no medical evidence from the relevant

period that ALJ failed to unearth. Summers v. Berryhill, 864 F.3d at 527 (7th

Cir. 2017) (claimant’s "[m]ere conjecture or speculation that additional evidence

might    have   been   obtained   in    the       case   is   insufficient   to   warrant   a

remand.")(internal citation omitted).

   (E) The ALJ’s opinion had an inaccuracy, but the inaccuracy was harmless
       error.

        Ms. Gephart argues that the ALJ mischaracterized the evidence. She

points to several alleged mischaracterizations: the ALJ mistakenly said that she

worked full time as a dietary aid in 1999, improperly analyzed her work history

despite finding that she hadn’t engaged in substantial gainful activity,

discredited her for earning a degree, and overemphasized her lack of falls.

        The ALJ was incorrect when he said that Ms. Gephart worked as a dietary

aid in 1999. The ALJ was mistaken about the title of Ms. Gephart’s job, but his

description of the components of the job -- lifting 50 pounds with assistance --

accurately reflected Ms. Gephart’s testimony about the job she had at the time

and he didn’t say that she performed the job full-time. This mistake was

harmless error. The ALJ didn’t err in considering the activities she had done in

her work during the alleged period of disability: that he found that she hadn’t

engaged in substantial gainful activity doesn’t preclude consideration of the work

that she has done. The ALJ also doesn’t appear to have discredited Ms. Gephart
                                              7
  USDC IN/ND case 1:19-cv-00104-RLM document 24 filed 06/08/20 page 8 of 11


for earning a degree during the relevant period, but rather noted that she

completed the Associates degree without assistance or special accommodations.

      Finally, Ms. Gephart asserts that the ALJ equated her lack of falls with

having no limitations. Ms. Gephart calls this reasoning “illogical and sadistic[.]”

The ALJ never determined that Ms. Gephart’s cerebral palsy caused no

limitations; he held that the cerebral palsy didn’t significantly limit her ability to

work. Since Ms. Gephart raised the issue of her balance, the ALJ could consider

her lack of falls in appraising the severity of her condition.

   (F) The ALJ didn’t improperly use her delay in filing for disability to determine
       that she wasn’t disabled.

      Ms. Gephart claims that while the ALJ didn’t explicitly say that he used

her delay in filing to determine that she wasn’t disabled, he didn’t offer any

reason for repeatedly mentioning her delay in filing. The ALJ mentioned the delay

in filing twice: once when providing background information, and again when he

discussed when Ms. Gephart complained of her various impairments. These are

both logical times to relay when the claimant filed for disability, and the ALJ

wasn’t required to provide additional explanation of why he provided that

information.

   (G) The ALJ didn’t give too much weight to Ms. Gephart’s activities of daily
       living.

      Ms. Gephart argues that the ALJ erroneously used her activities of daily

living as evidence of her capacity to work, citing Zurawski v. Halter, 245 F.3d

881, 887 (7th Cir. 2001) and Clifford v. Apfel, 227 F.3d 863, 872 (7th Cir. 2000),

as amended (Dec. 13, 2000). Using such evidence wasn’t patently wrong; daily


                                          8
  USDC IN/ND case 1:19-cv-00104-RLM document 24 filed 06/08/20 page 9 of 11


activity is one of the factors listed in SSR 96-7p. The ALJ didn’t cite Ms. Gephart’s

daily activities as proof she could work; rather, he explained that they were

inconsistent with her complaints of severe knee pain and the effects of her

cerebral palsy.

   (H) The ALJ didn’t err in not considering how Ms. Gephart’s anxiety might
      have impacted her decision-making.

      Ms. Gephart claims that the ALJ was required to consider how her anxiety

might have impacted her decisions related to seeking treatment and applying for

disability. The cases Ms. Gephart cites for the proposition that the ALJ had to

consider Ms. Gephart’s anxiety address the requirement that an ALJ consider

reasons why a claimant might not have sought treatment before discounting the

claimant’s testimony about the severity of her symptoms because the claimant

didn’t seek treatment or didn’t follow medical recommendations. See Nguyen v.

Chater, 100 F.3d 1462, 1465 (9th Cir. 1996); Hughes v. Comm’r of Soc. Sec.,

CAUSE NO. 1:16-cv-00023-SLC, at *15 (N.D. Ind. Mar. 29, 2018). Since the ALJ

wasn’t considering Ms. Gephart’s lack of treatment, failure to address her anxiety

in that context wasn’t error.



                      3. Evaluation of the opinion evidence.

      The ALJ determined that Dr. Tamera Robbin’s medical opinion was

entitled to little weight. A treating physician’s opinion is given controlling weight

if it is both “well-supported by medically acceptable clinical and laboratory

diagnostic techniques and isn’t inconsistent with the other substantial evidence

in [the claimant's] case record." 20 C.F.R. § 416.927(c)(2). If the ALJ doesn’t give
                                         9
 USDC IN/ND case 1:19-cv-00104-RLM document 24 filed 06/08/20 page 10 of 11


the treating physician’s opinion controlling weight, he must consider the

following factors in deciding what weight to give any medical opinion: (1) the

length of treatment; (2) the nature and extent of the treatment relationship; (3)

the supportability of the medical opinion; (4) the consistency of the opinion with

the record as a whole; (5) the physician's degree of specialization; and (6) other

factors which tend to support or contradict the opinion. Campbell v. Astrue, 627

F.3d 299, 308 (7th Cir. 2010); 20 C.F.R. § 416.927(c). An ALJ needn’t explicitly

weigh each factor so long as the decision makes clear that he was aware of and

considered many of the factors. Schreiber v. Colvin, 519 F. App'x 951, 959 (7th

Cir. 2013). An ALJ is entitled to evaluate the evidence and explanations that

support a medical source's findings. See 20 C.F.R. § 404.1527(d)(3).

      The ALJ provided three reasons for his determination that Dr. Robbins’s

opinion was entitled to little weight. First, the ALJ noted that the opinion directed

the him to a report for a description of limitations but didn’t attach a report. It

appears that the report was before the ALJ because it is part of the record, so it

was incorrect to discount Dr. Robbins’s opinion because of the report.

      However, the ALJ provided a sound second basis: neither the medical

opinion nor the vocational therapy report to which it referred provided the time

period to which any limitations applied. The medical opinion and functional

evaluation both use the present tense, which implies that they are appraising

Ms. Gephart’s current limitations rather than her limitations in the relevant

period. Ms. Gephart argues that because cerebral palsy is a nonprogressive

disease, the ALJ should have inferred that her condition in 2017, the date of the


                                         10
 USDC IN/ND case 1:19-cv-00104-RLM document 24 filed 06/08/20 page 11 of 11


medical opinion, was substantially the same as her condition prior to March 21,

2007, her date last insured. The ALJ had no evidence before him that Ms.

Gephart’s condition had remained static. The ALJ wasn’t allowed to exercise the

medical judgment necessary to determine that her cerebral palsy created the

same limitations in 2007 as in 2017. Because the ALJ found that the medical

opinion didn’t relate to the relevant period, he wasn’t required to consider all of

the 20 C.F.R. § 416.927(c) factors. The ALJ didn’t err by discounting Dr.

Robbins’s opinion because it expressed the doctor’s opinion about her condition

in 2017, years after the date last insured.

      For these reasons, the Commissioner’s decision is AFFIRMED. Clerk to

enter judgment.


      SO ORDERED.

      ENTERED:       June 8, 2020



                                        /s/ Robert L. Miller, Jr.
                                      Judge, United States District Court




                                        11
